Citation Nr: 0910095	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-00 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to an initial compensable rating for erectile 
dysfunction.

2.  Entitlement to an initial compensable rating for 
hypertension.

3.  Entitlement to an increased rating for diabetes mellitus, 
currently rated as 20 percent disabling.

4.  Entitlement to an effective date earlier than November 9, 
1990, for the grant of service connection for diabetes 
mellitus.

5.  Entitlement to an effective date earlier than February 
20, 2002, for the grant of service connection for 
hypertension.

6.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) prior to April 3, 
2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 
1972 and from January 1973 to November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the claims 
enumerated above.  

The issue of entitlement to a TDIU rating is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  In an October 2007 statement, the Veteran withdrew his 
appeals concerning entitlement to an initial compensable 
rating for erectile dysfunction and an effective date earlier 
than February 20, 2002, for the grant of service connection 
for hypertension.
.
2.  In a January 2008 statement, the Veteran withdrew his 
appeals concerning entitlement to an initial compensable 
rating for hypertension and an effective date earlier than 
November 9, 1990, for the grant of service connection for 
diabetes mellitus.
3.  In a September 2008 statement, the Veteran withdrew his 
appeal concerning entitlement to a disability rating in 
excess of 20 percent for diabetes mellitus.  

4.  Prior to October 31, 2007, service connection was in 
effect for PTSD, rated as 50 percent disabling, diabetes 
mellitus, rated as 20 percent disabling, hypertension, rated 
as 0 percent disabling, the residuals of a shell fragment 
wound to the left leg, rated as 0 percent disabling, and for 
erectile dysfunction, rated as 0 percent disabling, for a 
combined schedular rating of 60 percent.  

5.  Effective October 31, 2007, service connection was 
granted for peripheral neuropathy of the right upper 
extremity, rated as 20 percent disabling, peripheral 
neuropathy of the left upper extremity, rated as 20 percent 
disabling, peripheral neuropathy of the right lower 
extremity, rated as 10 percent disabling, peripheral 
neuropathy of the left lower extremity, rated as 10 percent 
disabling.  The Veteran's combined schedular disability 
rating effective October 31, 2007, was 80 percent.

6.  Effective October 31, 2007, the evidence of record shows 
that the Veteran's service-connected disabilities rendered 
him unable to secure or follow a substantially gainful 
occupation.

7.  Effective April 3, 3008, the Veteran was awarded a 100 
percent disability rating for PTSD.

8.  For the period prior to October 31, 2007, the case 
presents such an exceptional or unusual disability picture as 
to possibly render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal of 
the issues of entitlement to initial compensable ratings for 
erectile dysfunction and hypertension, effective dates 
earlier than February 20, 2002, for the grant of service 
connection for hypertension, and earlier than November 9, 
1990, for the grant of service connection for diabetes 
mellitus, and an increased rating for diabetes mellitus, have 
been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

2.  The schedular percentage standards for the assignment of 
a TDIU rating were met, effective October 31, 2007.  
Entitlement to a TDIU rating as of April 3, 2008, however, is 
moot, as a 100 percent disability rating for PTSD became 
effective as of that date.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.16(b) (2008).

3.  While the schedular standards for the assignment of a 
TDIU rating were not met prior to October 31, 2007, the 
Veteran is entitled to consideration of the assignment of an 
extra-schedular TDIU rating prior to this date.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.16(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2008).

In January 2005, the Veteran submitted a statement perfecting 
his appeals as to the issues of entitlement to an initial 
compensable rating for hypertension, and an earlier effective 
date of service connection for diabetes mellitus, as 
identified in the December 2004 statement of the case.  

In May 2007, the Veteran submitted a statement perfecting his 
appeals as to the issues of entitlement to an initial 
compensable rating for erectile dysfunction, an increased 
rating for diabetes mellitus, and an earlier effective date 
of service connection for hypertension, as identified in the 
April 2007 statement of the case.  

In an October 2007 statement, the Veteran withdrew his 
appeals concerning entitlement to an initial compensable 
rating for erectile dysfunction and an effective date earlier 
than February 20, 2002, for the grant of service connection 
for hypertension.
.
In a January 2008 statement, the Veteran withdrew his appeals 
concerning entitlement to an initial compensable rating for 
hypertension and an effective date earlier than November 9, 
1990, for the grant of service connection for diabetes 
mellitus.

In a September 2008 statement, the Veteran withdrew his 
appeal concerning entitlement to a disability rating in 
excess of 20 percent for diabetes mellitus.  

The Board finds that the Veteran's written statements 
indicating his intention to withdraw the appeals as to these 
issues satisfy the requirements for the withdrawal of a 
substantive appeal.  

As the appellant has withdrawn his appeals as to the issues 
of entitlement to initial compensable ratings for erectile 
dysfunction and hypertension, effective dates earlier than 
February 20, 2002, for the grant of service connection for 
hypertension, and earlier than November 9, 1990, for the 
grant of service connection for diabetes mellitus, and an 
increased rating for diabetes mellitus, there remain no 
allegations of errors of fact or law for appellate 
consideration concerning these issues.  The Board therefore 
has no jurisdiction to review the issues.

Accordingly, the issues of entitlement to initial compensable 
ratings for erectile dysfunction and hypertension, effective 
dates earlier than February 20, 2002, for the grant of 
service connection for hypertension, and earlier than 
November 9, 1990, for the grant of service connection for 
diabetes mellitus, and an increased rating for diabetes 
mellitus, are dismissed.

TDIU Rating

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure or 
follow a substantially gainful occupation.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  In reaching 
such a determination, the central inquiry is whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524 (1993). Consideration may be given to 
the veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, 5 Vet. App. 524, 529 (1993); 
VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  
The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), 
provide for a total rating when there is a single disability 
or a combination of disabilities that results in a 100 
percent schedular evaluation.  Subjective criteria, set forth 
at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to 
service-connected disability, a veteran is unable to secure 
or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment 
as a result of service-connected disability.  38 C.F.R. § 
4.16(b).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income . . ."

In Moore v. Derwinski, 1 Vet. App. 356 (1991), the Court also 
discussed the meaning of "substantially gainful employment."  
In that context, the Court noted the following standard 
announced by the United States Federal Court of Appeals in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there 
is an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a); Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  A veteran may be 
considered as unemployable upon termination of employment 
that was provided on account of disability or in which 
special consideration was given on account of the same.  38 
C.F.R. § 4.18.

A 100 percent disability rating for PTSD was granted 
effective April 3, 2008.  The Veteran acknowledges that 
entitlement to a TDIU rating is moot as of that date, but 
asserts that prior to April 3, 2008, he was unable to obtain 
or maintain substantially gainful employment as a result of 
the severity of his service-connected PTSD and diabetes 
mellitus, such that a TDIU rating is warranted prior to April 
3, 2008.  

The Veteran has not been employed since August 2001.  He has 
been in receipt of disability benefits from the Social 
Security Administration (SSA) since that time.  In January 
2006, the Veteran reported that he lost his job as a result 
of his diabetes mellitus and PTSD.  He reported a specific 
incident leading to his termination, in which he lost his 
temper and hit a man with a shovel.  Records dated prior to 
January 2006, however, show that the Veteran reported losing 
his job after the business for which he was working closed.

Records associated with his application for SSA disability 
benefits show that on evaluation in June 2002, the Veteran's 
treating VA physician determined that his ability to perform 
activities of daily living independently and appropriately, 
free of supervision or direction, was poor.  It was also 
determined that he had no capacity to interact appropriately, 
communicate effectively, engage in other aspects of social 
functioning, or act with concentration, persistence, or pace.  
With regard to his capacity to work, his ability to follow 
work rules and maintain personal appearance were determined 
to be poor, and he was determined to be unable to deal with 
members of the public, deal with stress of ordinary work, 
demonstrate reliability, persist at assigned tasks, relate to 
supervisors and coworkers, work at a consistent pace for 
acceptable periods of time, or timely complete tasks commonly 
found in work settings.  The limitations were attributable to 
PTSD.

The Social Security Administration noted that individuals 
with the limitations identified in the June 2002 evaluation 
and were unable to perform activities such as interacting 
appropriately with supervisors were unable to perform even 
unskilled work.  While the Veteran retained residual 
functional capacity to perform work at all exertional levels, 
he lacked the capacity to perform the requirements of his 
past relevant work as an electrician.

On VA psychiatric examination in August 2003, the Veteran 
reported an interest in working.  The examiner concluded, 
after evaluating the Veteran, that he could perhaps be 
marginally functional if he were to work in a solitary 
capacity.

On general VA examination in August 2004, the examiner noted 
that the Veteran had reported that he was unemployable due to 
his prescription of antidepressants.  The examiner in 
response opined that the Veteran was not unemployable due to 
his having been prescribed antidepressants, as there was 
virtually no job that would prevent employment on that basis 
alone.  

In support of his claim of entitlement to a TDIU rating, the 
Veteran submitted a January 2008 letter from the local 
International Brotherhood of Electrical Workers Union, which 
demonstrated that due to the Veteran's medical reports and 
work restrictions, the Union was unable to provide the 
Veteran with the opportunity to be gainfully employed as an 
electrician.  It was reasoned that the day to day 
requirements of the occupation demanded an individual to be 
physically and mentally fit, and the slightest disability 
could restrict an individual from maintaining employment in 
the trade.

On VA psychiatric examination in April 2008, the examiner 
concluded that the Veteran's intrusive symptoms (intrusive 
memories, flashbacks, and nightmares) appeared to have 
decreased since the last examination but he continued to 
complain of various PTSD symptoms and his psychosocial 
functioning did not appear to have improved.  The examiner 
concluded that it was not likely that the Veteran would be 
able to tolerate the stress of a routine work week without 
some anger outbursts or other acting out behaviors.

In this case, prior to October 31, 2007, service connection 
was in effect for PTSD, rated as 50 percent disabling, 
diabetes mellitus, rated as 20 percent disabling, 
hypertension, rated as 0 percent disabling, the residuals of 
a shell fragment wound to the left leg, rated as 0 percent 
disabling, and for erectile dysfunction, rated as 0 percent 
disabling, for a combined schedular rating of 60 percent.  38 
C.F.R. § 4.25.  

Effective October 31, 2007, service connection was granted 
for peripheral neuropathy of the right upper extremity, rated 
as 20 percent disabling, peripheral neuropathy of the left 
upper extremity, rated as 20 percent disabling, peripheral 
neuropathy of the right lower extremity, rated as 10 percent 
disabling, peripheral neuropathy of the left lower extremity, 
rated as 10 percent disabling, for a combined schedular 
rating of 80 percent, effective October 31, 2007.  38 C.F.R. 
§ 4.25.  

Because the Veteran met the schedular criteria for a TDIU 
rating as of October 31, 2007, and it is as likely as not 
that his service-connected PTSD prevented him from being 
employed as of that date, the Board finds, at a minimum, that 
the Veteran is entitled to a TDIU rating as of October 31, 
2007.  Because a TDIU rating is moot where a 100 percent 
disability rating has been granted, the Board concludes that 
his entitlement to a TDIU rating is no longer effective as of 
April 3, 2008.

The remaining question, then, is whether the Veteran is 
entitled to a TDIU rating prior to October 31, 2007.  Prior 
to October 31, 2007, the minimum percentage requirements for 
the assignment of a TDIU set forth in 38 C.F.R. § 4.16(a) 
were not met and the Board finds that assignment of a 
schedular TDIU rating was not warranted.  Nevertheless, the 
Board finds that there is evidence of record tending to 
support a finding that the veteran then met the requirements 
for a TDIU rating on an extra-schedular basis as the evidence 
shows that his service-connected disabilities, when 
considered in light of his education and occupational 
experience, rendered him incapable of obtaining or retaining 
substantially gainful employment.  38 C.F.R. § 4.16(b); 
Bowling v. Principi, 15 Vet. App. 1 (2001).

To date, the RO has not referred the Veteran's claim to the 
Under Secretary for Benefits or to the Director of 
Compensation and Pension Service for consideration of a TDIU 
on an extra-schedular basis.  Because the medical evidence 
suggests that the veteran's service-connected PTSD and 
perhaps diabetes mellitus disabilities precluded him from 
obtaining or maintaining substantially gainful employment, 
the claim must be referred to the Under Secretary for 
Benefits or to the Director of Compensation and Pension 
Service for consideration of a TDIU on an extra-schedular 
basis.  38 C.F.R. § 4.16(b).  VA regulations specifically 
provide that if a veteran is unemployable by reason of his 
service-connected disabilities, occupational background and 
other related factors, an extra-schedular total rating may be 
assigned on the basis of a showing of unemployability, alone.  
38 C.F.R. § 4.16(b).  Such is the case here.

The Board, however, is precluded from assigning a TDIU on an 
extra-schedular basis in the first instance.  Bowling v. 
Principi, 15 Vet. App. 1 (2001).  The authority to assign 
extra-schedular ratings has been specifically delegated to 
the Under Secretary for Benefits and the Director of the 
Compensation and Pension Service, and not the Board.  Where 
the Board finds entitlement to an extra-schedular evaluation 
is warranted, the proper course of action is to raise the 
issue and remand it for the proper procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  
VAOGCPREC 6-96 (concluding the Board would have jurisdiction 
to consider the issue of entitlement to an extra-schedular 
rating if raised in connection with an increased rating 
claim, but that the Board should remand the issue if it is 
determined that further action by the RO is necessary), 61 
Fed. Reg. 66749 (1996); Bowling v. Principi, 15 Vet. App. 1, 
10 (2001).

For the reasons stated above, the Board finds that the 
Veteran does not meet the schedular percentage requirements 
for the assignment of a TDIU rating prior to October 31, 
2007.  However, the Board finds that there is evidence of 
record tending to show that he met the requirements for 
consideration of a TDIU on an extra-schedular basis prior to 
that date.  In light of the favorable disposition, the Board 
finds that a discussion as to whether VA's duties to notify 
and assist the Veteran have been satisfied is not required.

Resolving all benefit of the doubt in favor of the veteran, 
the Board finds that he was unable to secure or follow a 
substantially gainful occupation as of October 31, 2007, and 
a TDIU rating is assigned as of that date.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  His 
claim for a TDIU prior to that date is remanded for 
consideration.












	(CONTINUED ON NEXT PAGE)





ORDER

The appeal concerning the issue of entitlement to an initial 
compensable rating for erectile dysfunction is dismissed.

The appeal concerning the issue of entitlement to an initial 
compensable rating for hypertension is dismissed.

The appeal concerning the issue of entitlement to an 
increased rating for diabetes mellitus is dismissed.

The appeal concerning the issue of entitlement to an 
effective date earlier than February 20, 2002, for the grant 
of service connection for hypertension is dismissed.

The appeal concerning the issue of entitlement to an 
effective date earlier than November 9, 1990, for the grant 
of service connection for diabetes mellitus is dismissed.

The schedular criteria for the assignment of a TDIU rating 
are met, effective October 31, 2007 and a TDIU rating is 
assigned as of that date.  To that extent only, the appeal is 
allowed.

The schedular criteria for the assignment of a TDIU rating 
were not met prior to October 31, 2007, and a schedular TDIU 
rating prior to October 31, 2007, is denied.  However, 
entitlement to consideration of an extra-schedular rating for 
a TDIU rating prior to October 31, 2007, is granted.  To that 
extent only, the appeal is allowed.




REMAND

Having determined the evidence of record tends to show that 
the Veteran is entitled to consideration of the assignment of 
an extra-schedular TDIU rating for the period prior to 
October 31, 2007, the Board has no discretion and must remand 
this case for referral to the Under Secretary for Benefits or 
to the Director of Compensation and Pension Service.  Bowling 
v. Principi, 15 Vet. App. 1, 10 (2001); Floyd v. Brown, 9 
Vet. App. 88 (1996).

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's claim for TDIU 
prior to October 31, 2007, to the Under 
Secretary for Benefits or to the 
Director of Compensation and Pension 
Service for consideration of the 
assignment of an extraschedular rating.  
38 C.F.R. § 4.16(b).

2.  If the benefit sought on appeal is 
not granted, issue the Veteran and his 
representative a supplemental statement 
of the case, and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).   This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


